DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Amendment
Claims 1 and 10 have been amended; and claims 1-11 are currently pending. 

                                            Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                         Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(first, second, and third areas) of the flexible substrate (labeled 104 in Fig10 of the current application) are structurally arranged as claimed in the limitations of claim 1. 
	Specifically, applicant should clarify and show in the drawings how the second area of the flexible substrate, being in between the first area and the third area of the flexible substrate, is overlapping with one of the first and second heat releasing layers provided that the heat releasing layer is not overlapping with both the first area and the third area of the flexible substrate. 
Examiner could not examine on merits as the structural arrangements described in the claim are not clear. Examine request the applicant to explain and/or clarify (by showing on drawings) at least the limitations stated above or amend the claims so that it can better describe the subject matter which the inventors regard as the invention.  

 Claims 2-11 are also rejected under 35 U.S.C. 112 (pre-AIA ) as being dependent on the rejected independent base claim.

                                                 Response to Arguments
Applicant's arguments with respect to the new amendment in claim 1 has been considered and are addressed in the rejection stated above.

                                                     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893